DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a second plurality of interdigitated fingers” without reciting a first plurality of interdigitated fingers (a first plurality of interdigitated fingers are recited in claim 3, but claim 4 does not depend upon claim 3). Therefore, it is unclear whether the total number of pluralities of interdigitated fingers is one (only a second plurality of interdigitated fingers) or two (first and second pluralities of interdigitated fingers).
Claim 5 recites “a first actuator”. Claim 1 (upon which claim 5 depends) also recites “a first actuator”. It is unclear whether the actuator of claim 5 is the same as the actuator of claim 1, or if the actuator of claim 5 is a second, separate actuator.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minne et al. U.S. Patent No. 6,075,585.

Regarding claim 1, Minne discloses a microscope probe 10 configured to analyze a sample (“The scanning probe microscope also includes a scanner for scanning the sample and a feedback system for controlling the separation between the tip and the sample” [col. 2; lines 28-33]), the microscope probe comprising: a movable probe 17 supported by a substrate 16; a first actuator configured to displace the movable probe along a first axis (“the actuator can be used to vibrate the cantilever as well as to control the tip-sample separation” [col. 2; lines 56-58]); and a detection component configured to detect motion of the movable probe in response to an applied signal (“when cantilever 10 is operating in the contact mode, the bending of section 12 is detected in Wheatstone bridge 32 and sent via feedback box 36 to piezoelectric element 13” [col. 6; lines 40-45]); a resonator configured to vibrate when the probe is in a vibrational mode (“an oscillating signal which causes the cantilever to vibrate at a frequency near resonance” [col. 7; lines 15-20]); and a capacitor 13 affixed to the substrate 16 (“piezoelectric element 13 acts as a capacitor” [col. 7; lines 11-12]).

Regarding claim 2, Minne discloses that at least a portion of the movable probe is attached to a spacer 18, the spacer fixedly secured to a top surface of the substrate 16 (as illustrated in figure 1A).

Regarding claim 6, Minne discloses an electrode 18, wherein, along a direction perpendicular to a top surface of the substrate 16, the electrode is disposed between the movable probe 17 and the substrate 16 (as illustrated in figure 1A, where the piezoresistor 18 is an electrodes since it is a conductive element to which a voltage is applied: “FIG. 6 illustrates is a graph showing the variation of the voltage across piezoresistor 18 as a function of the frequency of the signal used to drive piezoelectric element 13” [col. 7; lines 44-47]).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3; Humphris et al. U.S. PGPUB No. 2010/0186132 discloses a microscope probe configured to analyze a sample, the microscope probe comprising: a first plurality of interdigitated fingers 32 (as illustrated in figure 5c) wherein at least a first finger and a second finger of the first plurality of interdigitated fingers are separated by an air-gap 70. However, Humphris does not disclose that the plurality of interdigitated fingers comprise a capacitor that is affixed to a substrate supporting a movable probe.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a microscope probe configured to analyze a sample, the microscope probe comprising: a capacitor affixed to a substrate that supports a movable probe; wherein the capacitor comprises a plurality of interdigitated fingers wherein at least a first finger and a second finger of the first plurality of interdigitated fingers are separated by an air-gap.

Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 4 and 5 include substantially similar limitations to those of claim 3 and would be allowable at least for the reasons indicated with respect to claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/           Examiner, Art Unit 2881